            CASE 0:21-cv-00157-NEB-DTS Doc. 23 Filed 08/04/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 DARREN WARNER,                                    Case No. 21‐CV‐157 (NEB/DTS)

                       Petitioner,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 WARDEN FIKES,

                       Respondent.



       The Court has received the June 21, 2021 Report and Recommendation of United

States Magistrate Judge David T. Schultz. (ECF No. 22.) No party has objected to that

Report and Recommendation and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1.       The Report and Recommendation (ECF No. 22) is ACCEPTED; and

       2.       Warner’s Petition (ECF No. 1) is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 4, 2021                            BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
